     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 1 of 7



 1   GARY E. SCHNITZER, ESQ.
     Nevada Bar No. 395
 2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     8985 South Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 222-4142
 4   Facsimile: (702) 362-2203
     Email: gschnitzer@ksjattorneys.com
 5   Attorney for Defendant
     LexisNexis Risk Solutions Inc.
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10

11   Stella K. Giuliano,                             Case No. 2:20-cv-00100-APG-EJY

12                         Plaintiff,                DEFENDANT LEXISNEXIS RISK
                                                     SOLUTIONS INC.’S ANSWER TO
13   v.                                              PLAINTIFF’S COMPLAINT

14   LexisNexis Risk Solutions Inc.,

15                         Defendant.

16

17          Defendant, LexisNexis Risk Solutions Inc. (“LNRS”), by counsel, submits the following

18   Answer to Plaintiff’s Complaint. LNRS denies all allegations in Plaintiff’s Complaint that it does

19   not explicitly admit. LNRS responds to the specific numbered paragraphs in the Complaint as

20   follows:
                                               INTRODUCTION
21

22          1.      No answer is necessary to paragraph 1 of Plaintiff’s Complaint because it only
23   contains legal conclusions. To the extent the allegations in paragraph 1 are contrary to law, they
24   are denied.
25          2.      No answer is necessary to paragraph 2 of Plaintiff’s Complaint because it only
26   contains legal conclusions. To the extent the allegations in paragraph 2 are contrary to law, they
27   are denied.
28


                                                     1
     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 2 of 7



 1          3.      LNRS admits that Plaintiff purports to bring this action against LNRS for alleged

 2   violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”). LNRS denies any

 3   allegation of wrongdoing and further denies the remaining allegations in paragraph 3 of Plaintiff’s

 4   Complaint.

 5
                                         JURISDICTION AND VENUE
 6

 7          4.      No answer is necessary to paragraph 4 of Plaintiff’s Complaint because it only
 8   contains legal conclusions. To the extent that the allegations in paragraph 4 are contrary to law,
 9   they are denied.
10          5.      No answer is necessary to paragraph 5 of Plaintiff’s Complaint because it only
11   contains legal conclusions. To the extent that the allegations in paragraph 5 are contrary to law,
12   they are denied.
13                                               PARTIES

14
            6.      LNRS denies the allegations in paragraph 6 of Plaintiff’s Complaint for lack of
15
     knowledge sufficient to form a belief regarding the truth of the matters alleged. No answer is
16
     necessary to the remaining allegations in paragraph 6 of Plaintiff’s Complaint because they only
17
     contain legal conclusions. To the extent that the remaining allegations in paragraph 6 are contrary
18
     to law, they are denied.
19
            7.      No answer is necessary to the allegations in paragraph 7 of Plaintiff’s Complaint
20
     because they only contain legal conclusions. To the extent that the allegations in paragraph 7 are
21
     contrary to law, they are denied.
22
            8.      LNRS admits that Plaintiff purports to define Defendant’s names to include “all
23
     agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,
24
     sureties, subrogees, representatives, and insurers of Defendant.” LNRS denies that Plaintiff’s
25
     definition is proper and otherwise denies the remaining allegations in paragraph 8 of Plaintiff’s
26
     Complaint.
27
28

                                                    -2-
     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 3 of 7



 1                                          ALLEGED FACTS

 2          9.      The allegations in paragraph 9 of Plaintiff’s Complaint refer to a document, which

 3   speaks for itself. To the extent that the allegations in paragraph 9 vary from the text of that

 4   document, they are denied. LNRS denies the remaining allegations in paragraph 9 of Plaintiff’s

 5   Complaint.

 6          10.     The allegations in paragraph 10 of Plaintiff’s Complaint refer to a document, which

 7   speaks for itself. To the extent that the allegations in paragraph 10 vary from the text of that

 8   document, they are denied. LNRS denies the remaining allegations in paragraph 10 of Plaintiff’s

 9   Complaint.

10          11.     No answer is necessary to paragraph 11 of Plaintiff’s Complaint because it only

11   contains legal conclusions. To the extent that the allegations in paragraph 11 are contrary to law,

12   they are denied.

13          12.     No answer is necessary to paragraph 12 of Plaintiff’s Complaint because it only

14   contains legal conclusions. To the extent that the allegations in paragraph 12 are contrary to law,

15   they are denied.

16          13.     The allegations in paragraph 13 of Plaintiff’s Complaint refer to a document, which

17   speaks for itself. To the extent the allegations in paragraph 13 vary from the text of that document,

18   they are denied. LNRS denies the remaining allegations in paragraph 13 of Plaintiff’s Complaint.

19          14.     LNRS denies the allegations in paragraph 14 of Plaintiff’s Complaint.

20          15.     The allegations in paragraph 15 of Plaintiff’s Complaint refer to a document, which

21   speaks for itself. To the extent the allegations in paragraph 15 vary from the text of that document,

22   they are denied. LNRS denies the remaining allegations in paragraph 15 of Plaintiff’s Complaint.

23          16.     LNRS denies the allegations in paragraph 16 of Plaintiff’s Complaint.

24          17.     The allegations in paragraph 17 of Plaintiff’s Complaint refer to a document, which

25   speaks for itself. To the extent the allegations in paragraph 17 vary from the text of that document,

26   they are denied. LNRS denies the remaining allegations in paragraph 17 of Plaintiff’s Complaint.

27          18.     LNRS denies the allegations in paragraph 18 of Plaintiff’s Complaint.

28          19.     LNRS denies the allegations in paragraph 19 of Plaintiff’s Complaint.

                                                     -3-
     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 4 of 7



 1           20.     LNRS denies the allegations in paragraph 20 of Plaintiff’s Complaint.

 2           21.     LNRS denies the allegations in paragraph 21 of Plaintiff’s Complaint.

 3           22.     LNRS denies the allegations in paragraph 22 of Plaintiff’s Complaint.

 4                                      FIRST CLAIM
                   ALLEGED VIOLATION OF THE FAIR CREDIT REPORTING ACT
 5
                               15 U.S.C. § 1681 ET SEQ. (FCRA)
 6
             23.     LNRS incorporates its responses and denials to paragraph 1 through 22 of Plaintiff’s
 7
     Complaint as if fully restated.
 8
             24.     LNRS denies the allegations in paragraph 24 of Plaintiff’s Complaint.
 9
             25.     LNRS denies the allegations in paragraph 25 of Plaintiff’s Complaint.
10
             26.     LNRS denies the allegations in paragraph 26 of Plaintiff’s Complaint.
11
                                            PRAYER FOR RELIEF
12
             LNRS denies that Plaintiff is entitled to any of the relief requested by Plaintiff in his Prayer
13
     for Relief following paragraph 26 of Plaintiff’s Complaint.
14
                                        FIRST CLAIM FOR RELIEF
15
             LNRS denies the allegations in Plaintiff’s first claim for relief and further denies that
16
     Plaintiff is entitled to any of the requested relief.
17
                                         JURY TRIAL DEMANDED
18
             27.     LNRS admits that Plaintiff purports to demand a trial by jury. LNRS denies the
19
     remaining allegations in paragraph 27 of Plaintiff’s Complaint.
20
             LNRS denies all the remaining allegations in Plaintiff’s Complaint to the extent not
21
     expressly admitted above, and otherwise denies that it is liable to Plaintiff for any of the requests
22
     for relief set forth in Plaintiff’s Complaint.
23
                                          ADDITIONAL DEFENSES
24
             Without admitting any of the allegations in Plaintiff’s Complaint, and without admitting or
25
     acknowledging that LNRS bears the burden of proof as to any of them, LNRS asserts the following
26
     additional defenses. LNRS intends to rely on any other defenses that become available or apparent
27
     during pretrial proceedings and discovery in this action and reserves the right to assert all such
28

                                                        -4-
     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 5 of 7



 1   defenses, including but not limited to those listed in Federal Rule of Civil Procedure 8(c).

 2                                   FIRST ADDITIONAL DEFENSE

 3          Plaintiff’s Complaint fails to the extent that it does not state a claim upon which the Court

 4   may grant relief.

 5                                 SECOND ADDITIONAL DEFENSE

 6          Plaintiff’s Complaint fails to the extent that Plaintiff lacks standing or has not taken action

 7   necessary to recover under the FCRA.

 8                                  THIRD ADDITIONAL DEFENSE

 9          Any recovery Plaintiff receives is subject to a set off if any damages are awarded against

10   LNRS, in the amount of any damages or settlement amounts recovered by Plaintiff with respect to

11   the same alleged damages. LNRS is also entitled to have any damages that may be awarded to

12   Plaintiff reduced by the value of any benefit or payment to Plaintiff from any collateral source.

13                                 FOURTH ADDITIONAL DEFENSE

14          Plaintiff’s alleged damages, if any, are the result of the acts, errors, and omissions of third

15   parties not controlled by LNRS, and those third parties were the sole cause of any such damages.

16                                  FIFTH ADDITIONAL DEFENSE

17          Plaintiff’s alleged damages, if any, are not compensable to the extent they are speculative

18   or uncertain.

19                                  SIXTH ADDITIONAL DEFENSE

20          Plaintiff’s claims are barred, in whole or in part, by lack of injury or damages, whether

21   actual, presumed, or otherwise.

22                                SEVENTH ADDITIONAL DEFENSE

23          Plaintiff’s alleged damages, if any, are the result of Plaintiff’s own acts, errors, and

24   omissions, which were the sole cause of any such damages.

25                                 EIGHTH ADDITIONAL DEFENSE

26          Plaintiff’s Complaint fails to allege facts sufficient to merit a recovery of actual damages,

27   statutory damages, punitive damages, interest, attorney’s fees, costs, or any other relief.

28                                  NINTH ADDITIONAL DEFENSE

                                                     -5-
     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 6 of 7



 1          Plaintiff failed to take reasonable steps to prevent damages, if any, and failed to mitigate

 2   any such alleged damages.

 3                                 TENTH ADDITIONAL DEFENSE

 4          LNRS reserves the right to assert additional affirmative defenses at such time and to such

 5   extent as warranted by discovery and the factual developments in this case.

 6          WHEREFORE, LNRS requests this Court to enter a judgment:

 7                 1.      denying Plaintiff any and all relief in this case;

 8                 2.      dismissing Plaintiff’s claim in its entirety;

 9                 3.      dismissing this case with prejudice;

10                 4.      awarding LNRS its costs and attorneys’ fees incurred in this case; and

11                 5.      granting LNRS all other remedies that the Court deems just and proper.

12

13    Dated: March 12, 2020                      KRAVITZ, SCHNITZER & JOHNSON, CHTD.
14
                                                   /s/ Gary E. Schnitzer
15                                                 Gary E. Schnitzer, Esq.
                                                   Nevada Bar No. 395
16                                                 KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                   8985 South Eastern Avenue, Suite 200
17                                                 Las Vegas, Nevada 89123
                                                   Telephone: (702) 222-4142
18                                                 Facsimile: (702) 362-2203
                                                   Email: gschnitzer@ksjattorneys.com
19                                                 Attorney for Defendant,
                                                   LexisNexis Risk Solutions Inc.
20

21

22

23

24

25

26
27
28

                                                     -6-
     Case 2:20-cv-00100-APG-EJY Document 11 Filed 03/12/20 Page 7 of 7



 1                              CERTIFICATE OF CM/ECF SERVICE
 2          I hereby certify that on the 12th day of March, 2020, a true and correct copy of the

 3   foregoing DEFENDANT LEXISNEXIS RISK SOLUTIONS INC.’S ANSWER TO

 4   PLAINTIFF’S COMPLAINT was filed electronically via the Court’s CM/ECF system. Notice

 5   of filing will be served on all parties by operation of the Court’s CM/ECF filing system, and

 6   parties may access this filing through the Court’s CM/ECF system.

 7                                                     /s/ Chris Drelich
                                                      Chris Drelich
 8
                                                      An Employee of
 9                                                    KRAVITZ, SCHNITZER & JOHNSON, CHTD.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28

                                                    -7-
